Citation Nr: 1732384	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness.

2.  Entitlement to a compensable disability rating for eczema.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 through May 1995, to include combat duty in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues concerning the Veteran's entitlement to service connection for an undiagnosed illness and for a compensable disability rating for bilateral hearing loss have been remanded previously by the Board, most recently in November 2016, for further development to include:  obtaining records for additional treatment identified by the Veteran; obtaining an addendum opinion concerning the Veteran's claimed undiagnosed illness from the VA examiner who conducted a previous August 2014 examination; and, readjudication by the agency of original jurisdiction (AOJ).

The issue concerning the Veteran's entitlement to a compensable disability rating for eczema was held in abeyance pursuant to a stay ordered by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  Litigation in the Johnson case has concluded and the stay that was previously holding the Veteran's appeal in abeyance has been lifted.  Accordingly, the Board is now free to consider the issue concerning the Veteran's eczema rating.

The issues of the Veteran's entitlement to service connection for an undiagnosed illness and to a compensable disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

For all periods relevant to this appeal, the Veteran's eczema has been manifested by recurring skin rashes that wax and wane and involve various parts of his body, however, has affected no more than one percent of his exposed area and no more than one percent of his total body area and has not required systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a compensable disability rating for eczema are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Relating to the issue of the Veteran's entitlement to a compensable disability rating for eczema, VA's duty to notify was satisfied by a letter mailed to the Veteran in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations of his eczema in August 2009 and August 2014. 

As VA's duties to notify and assist the Veteran are discharged appropriately, the Board will address the merits of the claim.

II.  Entitlement to a Compensable Disability Rating for Eczema

For all periods relevant to this appeal, the Veteran's eczema has been rated as being non-compensable pursuant to the rating criteria under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.

DC 7806, which are the criteria applicable to disabilities due to dermatitis and eczema, provide for a non-compensable disability rating where disabilities affect less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, a non-compensable (zero percent) disability rating is assigned.  Where the evidence shows involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period, a 10 percent disability rating is assigned.  Where the disability involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted.  In instances where the disability involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period, a 60 percent disability rating is warranted.  38 C.F.R. § 4.118, DC 7806 (2016).

DC 7806 instructs also that disabilities being rated under that criteria may be rated alternatively as disfigurement of the head, face, and neck (DC 7800) or as scars (DCs 7801 through 7805), depending upon the prominent disability.  As discussed below, however, the skin disability at issue has not been shown objectively as involving those areas of the Veteran's anatomy.  As such, that instruction is irrelevant to this case.

Turning to the evidence, records for VA and private treatment received by the Veteran during the appeal period indicate that the Veteran has not received any treatment specifically for his eczema.  The records contain no express objective findings concerning the Veteran's eczema, nor do they contain any subjective complaints or descriptions of the eczema.  Similarly, there is no indication in the records that the Veteran was prescribed or directed to take any medications to treat his eczema.

During an August 2009 VA examination, the Veteran described that he was having periodic breakouts of eczema that waxed and waned and that usually involved his wrists, ankles, and feet, but also, occurred occasionally on his face.  He stated that he treated the breakouts with Hydrocortisone and Calamine on an as needed basis.  At the time of the examination, the Veteran had lesions located only on his left wrist.  One lesion measured 2.0 by 2.5 centimeters and was red with areas of hemorrhagic clot on the surface.  The second lesion was healing and slightly red.  Overall, the examiner states that the lesions covered less than 1 percent of the exposed area and less than 1 percent of the total body area.  No other lesions were observed.

The Veteran's eczema was re-examined five years later in August 2014.  At that time, the Veteran stated that he had not had any breakouts over the previous couple of years.  Indeed, a physical examination revealed no eczema-related skin abnormalities.  Notably, the Veteran reported at that time that he had used corticosteroids in the past.

Although the Veteran has reported the occurrence of waxing and waning eczema breakouts on various parts of his body, including his face, the only objectively observed breakouts occurred on the Veteran's left wrist.  Those lesions were measured by the August 2009 VA examiner as involving an area of less than one percent of the Veteran's total exposed area and less than one percent of his total body area.

Although the Veteran reports credibly that breakouts occur elsewhere on his body, in the absence of objective evidence or information as to their physical characteristics, there is simply no evidence in the record that permits the Board to evaluate them.  Moreover, where there is no information in the record that the Veteran's breakouts are seasonal or follow some other predictable pattern, the Board is not inclined to arrange a new VA examination at a time where more widespread breakouts are more likely.  Indeed, the Veteran has reported that he has not had any breakouts in some time.  Under the circumstances, the Board will evaluate the Veteran's claim based on the evidence in the record and finds that the descriptions and findings provided in the August 2009 VA examination are sufficient.

As mentioned, the Veteran did report during his more recent August 2014 VA examination that he has used corticosteroids in the past.  Nonetheless, there is no evidence or information in the record that the Veteran did so during the appeal period at issue.  Indeed, the only information concerning the Veteran's treatment during the appeal period is reported in the August 2009 VA examination.  Namely, that information is that the Veteran used Hydrocortisone (an anti-inflammatory) and Calamine (a topical ointment used to treat skin irritation and itching).  In the absence of information or evidence in the record that corroborates the Veteran's assertion that he used corticosteroids to treat his eczema during the appeal period, the Board does not assign that assertion any weight.

Overall, the criteria for a compensable disability rating for the Veteran's eczema are not met.  To that extent, this appeal is denied.


ORDER

A compensable disability rating for eczema is denied.




REMAND

In the prior November 2016 remand, the Board directed that the issues of the Veteran's entitlement to service connection for an undiagnosed illness and to a compensable disability rating for bilateral hearing loss be remanded for further development.  In relation to the Veteran's claim concerning an undiagnosed illness, that development was to include obtaining an addendum opinion from the same VA examiner who conducted a previous August 2014 examination, and, readjudication by the AOJ.  In relation to the Veteran's claim for a compensable disability rating for bilateral hearing loss, additional development was to consist of readjudication of that issue by the AOJ, in light of recent VA decisions that granted service connection to the Veteran for right ear hearing loss in addition to previously service-connected hearing loss in his left ear.  To date, the AOJ has not undertaken any of the foregoing development.

In instances where the AOJ does not comply substantially with the Board's remand orders, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board is compelled to remand the foregoing matters again so that the outstanding development may be performed.

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his undiagnosed illness and his bilateral hearing loss since September 2009 (the date of the most recent private treatment record in the claim file).  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his undiagnosed illness and/or bilateral hearing, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records for treatment received by the Veteran from September 2009 through the present should be associated with the record.  If such records are not available, the record should be documented in that regard.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After completing the above development, return the claim file to the VA examiner who offered the August 2014 opinion as to the etiology of the Veteran's food allergies.  If that examiner is unavailable, a similarly qualified medical professional is requested to offer an opinion.  The claim folder, including a copy of this remand, should be reviewed by the examiner.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

	a) The examiner should clarify wither the Veteran's 	pre-existing food allergies (to milk and eggs) 	constitutes a developmental defect or developmental 	disease.

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

	b) If the examiner determines that the Veteran's food 	allergies are a congenital defect, opine whether the 	Veteran now has additional disability due to an in-	service disease or injury superimposed upon such 	defect, to include as a result of exposure to 	environmental hazards therein;

	c) If the examiner determines that the Veteran's food 	allergies are a congenital disease, opine whether the 	disability clearly and unmistakably existed prior to his 	active service and clearly and unmistakably underwent 	no permanent increase in severity as a result of active 	service, to include as a result of exposure to 	environmental hazards therein;

A complete rationale should be given for any opinion that is set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  After the above development has been completed to the extent possible, and any other development deemed necessary, readjudicate the claims, to specifically include entitlement to a compensable disability rating for bilateral hearing loss.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


